UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,

                  - against -
                                                               MEMORANDUM & ORDER
DONAL O’SULLIVAN, HELEN                                           20-CR-272 (PKC)
O’SULLIVAN, and PADRAIG NAUGHTON,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Defendants Donal O’Sullivan, Helen O’Sullivan, and Padraig Naughton are charged with

conspiring to participate, and participating, in a multi-year scheme to avoid making required

payroll contributions to certain benefits funds for union employees. They presently move to

dismiss, in whole or in part, Counts Eight, Nine, Ten, and/or Eleven of the Indictment. (Dkt. 141.)

Separately, the Government moves to be allowed to introduce certain evidence at trial as direct

evidence of the charged crimes or, alternatively, as evidence of prior bad acts under Federal Rule

of Evidence (“Rule”) 404(b). (Dkt. 82.) As discussed below, both motions are granted in part and

denied in part.

                                              BACKGROUND

        On July 29, 2020, a grand jury returned an indictment in this case. (Indictment, Dkt. 1.)

According to the Indictment, Navillus Tile, Inc. d/b/a Navillus Contracting (“Navillus”), one of

the largest construction companies in New York City, was a party to collective bargaining

agreements (“CBAs”) with several labor unions. (Id. ¶¶ 1–2.) Under these CBAs, Navillus was

required to employ union members on construction projects and make periodic contributions to

benefits funds for these employees (the “Benefits Funds”) based on the number of hours worked




                                                           1
by the employees, accompanied by reports detailing each employee’s number of hours worked

(the “Remittance Reports”). (Id. ¶¶ 4–5.)

       Defendants were all high-ranking employees at Navillus. Donal O’Sullivan was the owner

and President of the company and “controlled its overall operations.” (Id. ¶ 1.) Helen O’Sullivan

was “in charge of the payroll department and employee benefit matters” and, among other

responsibilities, “processed payroll checks for Navillus’s employees and submitted Remittance

Reports and Navillus’s accompanying monetary contributions to the Benefits Funds.” (Id. ¶ 6.)

Padraig Naughton was Navillus’s comptroller and oversaw the accounting department. (Id. ¶ 7.)

       Between 2011 and 2017, Defendants allegedly “conspired to execute, and executed, a

scheme to evade making” required contributions to the Benefits Funds. (Id. ¶ 11.) In particular,

according to the Indictment, Defendants fraudulently funneled payroll funds through a consulting

firm that was not a party to the CBAs (the “Consulting Firm”) so that it appeared that Navillus

employees performed work for, and were paid by, the Consulting Firm. (Id. ¶¶ 12–13.) In turn,

the Consulting Firm allegedly issued false invoices to Navillus to make it appear that the payroll

funds were payments for “masonry” and “consulting” work that the Consulting Firm had

performed for Navillus. (Id. ¶ 13.) Defendants also allegedly submitted “one or more false

Remittance Reports” to the Benefits Funds that failed to disclose certain employees as having

performed work covered under the CBAs. (See id. ¶¶ 31–32, 34.)

       The Indictment charges Defendants with eleven violations of federal law. Count One of

the Indictment charges conspiracy under 18 U.S.C. § 1349 to commit mail and wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343. (Id. ¶¶ 17–18.) Counts Two through Seven charge

several substantive acts of mail fraud and wire fraud under 18 U.S.C. §§ 1341 and 1343. (Id.

¶¶ 19–24.) Count Eight charges conspiracy under 18 U.S.C. § 371 to embezzle or steal from



                                                2
employee benefit funds in violation of 18 U.S.C. § 664. (Id. ¶¶ 25–27.) Count Nine charges a

substantive violation of 18 U.S.C. § 664. (Id. ¶¶ 28–29.) Count Ten charges conspiracy under 18

U.S.C. § 371 to submit false remittance reports in violation of 18 U.S.C. § 1027. (Id. ¶¶ 30–32.)

Finally, Count Eleven charges a substantive violation of 18 U.S.C. § 1027. (Id. ¶¶ 33–34.)

                                         DISCUSSION

I.     Defendants’ Partial Motion to Dismiss the Indictment

       Defendants advance three grounds in support of their motion to dismiss, in whole or in

part, Counts Eight, Nine, Ten and/or Eleven of the Indictment. (Defendants’ Memorandum of

Law in Support of Motion to Dismiss (“Defs.’ MTD”), Dkt. 141-1, at 1–2.) First, Defendants

argue that Counts Eight and Nine should be dismissed entirely as not legally cognizable, because

the terms of 18 U.S.C. § 664 do not reach the alleged conduct in those counts, which respectively

charge a conspiracy to violate 18 U.S.C. § 664 and an actual violation of 18 U.S.C. § 664. (Id. at

1, 4–8.) Second, Defendants argue that if Count Eight is not dismissed, the embezzlement

conspiracy charged in Count Eight and the false-remittance-report conspiracy charged in Count

Ten are multiplicitous, and the Government should be required to elect one to dismiss before trial.

(Id. at 1–2, 8–12.) Third, Defendants argue that both Count Nine, which charges a violation of 18

U.S.C. § 664, and Count Eleven, which charges a violation of 18 U.S.C. § 1027, must be partially

dismissed to the extent that they charge conduct outside of the five-year statute of limitations

period, i.e., prior to July 29, 2015. (Id. at 2, 12–16.) The Government concedes that part of Count

Nine should be dismissed as time-barred, but otherwise opposes Defendants’ motion.

(Government’s Memorandum of Law in Opposition to Motion to Dismiss (“Gov.’s MTD Opp.”),

Dkt. 145, at 1.)

       For the reasons set forth below, except as to the pre-July 29, 2015 conduct charged in

Counts Nine and Eleven, Defendants’ motion is denied.

                                                3
       A.      Legal Standard

       Rule 12 of the Federal Rules of Criminal Procedure “authorizes defendants to challenge

the lawfulness of a prosecution on purely legal, as opposed to factual, grounds.” United States v.

Benitez-Dominguez, 440 F. Supp. 3d 202, 205 (E.D.N.Y. 2020) (quoting United States v. Ahmed,

94 F. Supp. 3d 394, 404 (E.D.N.Y. 2015)). “A defendant faces a high standard in seeking to

dismiss an indictment, because an indictment need provide the defendant only a plain, concise,

and definite written statement of the essential facts constituting the offense charged.” United

States v. Taveras, No. 20-CR-240 (PAE), —F. Supp. 3d—, 2020 WL 7059493, at *3 (S.D.N.Y.

Dec. 2, 2020) (quoting United States v. Smith, 985 F. Supp. 2d 547, 561 (S.D.N.Y. 2014)); see

also United States v. Nunez, 375 F. Supp. 3d 232, 238 (E.D.N.Y. 2018) (“[A]n indictment . . . need

not be perfect, and common sense and reason are more important than technicalities.” (quoting

United States v. De La Pava, 268 F.3d 157, 162 (2d Cir. 2001))). Nevertheless, “[a] charge in an

indictment is insufficient and must be dismissed when it does not describe conduct that is a

violation of the criminal statute charged.” Benitez-Dominguez, 440 F. Supp. 3d at 205 (citations

omitted); see also United States v. Aleynikov, 676 F.3d 71, 75–76 (2d Cir. 2012) (“Since federal

crimes are solely creatures of statute, a federal indictment can be challenged on the ground that it

fails to allege a crime within the terms of the applicable statute.” (internal quotation marks and

citations omitted)).

       In evaluating a motion to dismiss the indictment, “[a] court must accept the facts alleged

in the indictment as true and determine only whether the indictment is valid on its face.” Nunez,

375 F. Supp. 3d at 238 (internal quotation marks and alterations omitted) (quoting United States

v. Brooks, No. 06-CR-550 (JS), 2009 WL 3644122, at *2 (E.D.N.Y. Oct. 27, 2009)).




                                                 4
       B.      Government’s Theory Under 18 U.S.C. § 664

       Section 664 of Title 18 of the United States Code provides:

       Any person who embezzles, steals, or unlawfully and willfully abstracts or converts
       to his own use or to the use of another, any of the moneys, funds, securities,
       premiums, credits, property, or other assets of any employee welfare benefit plan
       or employee pension benefit plan, or of any fund connected therewith, shall be fined
       under this title, or imprisoned not more than five years, or both.
18 U.S.C. § 664. The term “employee welfare benefit plan or employee pension benefit plan” is

defined as “any employee benefit plan subject to any provision of title I of the Employee

Retirement Income Security Act of 1974 [i.e., ERISA].” Id. As the parties agree, the Second

Circuit’s decision in Rahm v. Halpin (In re Halpin), 566 F.3d 286, 287, 290–91 (2d Cir. 2009),

dictates that, in general, employer contributions to an ERISA employee benefit plan are not

“assets” of the plan until they are actually paid.1 (See Defs.’ MTD, Dkt. 141-1, at 5; Gov.’s MTD

Opp., Dkt. 145, at 7.) Accordingly, because unpaid employer contributions generally are not

“assets” of an ERISA benefits plan, the charge in Counts Eight and Nine of the Indictment is that

Defendants conspired to, and did in fact, “embezzle, steal and unlawfully and willfully abstract

and convert . . . the right to collect monies owed to the Benefits Funds,” not any actual monies.

(See Indictment, Dkt. 1, ¶¶ 26, 29 (emphasis added).) Defendants argue that a “right to collect”

benefits payments cannot be an object of a charge under 18 U.S.C. § 664—that is, it is legally

impossible to “embezzle,” “steal,” “abstract,” or “convert” a right to collect payments within the

meaning of the statute—and therefore, Counts Eight and Nine of the Indictment must be dismissed.

(Defs.’ MTD, Dkt. 141-1, at 1, 4–8.)




       1
         The exception to the general rule is if relevant plan documents provide otherwise. See
Halpin, 566 F.3d at 287, 290–91. There is no indication that any plan document here provides that
unpaid employer contributions are assets of the Benefits Funds.

                                                5
       The Court is not persuaded by Defendants’ argument. To start, the Second Circuit has at

least implicitly endorsed the Government’s charging theory under 18 U.S.C. § 664. In United

States v. LaBarbara, 129 F.3d 81, 88 (2d Cir. 1997), the Second Circuit affirmed the conviction

of the defendant, LaBarbara, for aiding and abetting a violation of 18 U.S.C. § 664. There, as here,

an employer, Strathmore Concrete Company (“Strathmore”), whose owner was one Al Barone,

was a party to CBAs that obligated it to make contributions to various union benefits funds. 129

F.3d at 83. Barone, however, used a second company that was not a party to the CBAs, Ju-Lin

Building Corporation (“Ju-Lin”), to pay employees for all hours worked over thirty, so that

Strathmore avoided making contributions to the benefits funds for those hours. Id. To secure the

union’s cooperation in this scheme, Barone agreed to pay defendant LaBarbara, the principal

officer of the union. See id. at 82–83. In affirming LaBarbara’s conviction for aiding and abetting

a violation of 18 U.S.C. § 664, the Second Circuit concluded that “[o]nce wages were paid to

[union] members, Strathmore had contractual obligations to the [benefits] [f]unds that constituted

‘assets’ of the [f]unds by any common definition.” Id. at 88. The Second Circuit accordingly held

that “LaBarbara’s acquiescence in the use of Ju-Lin as a vehicle to convert those assets to Barone

and to conceal Strathmore’s contractual obligations aided or abetted a violation of Section 664.”

Id. (emphasis added).

       By affirming LaBarbara’s aiding-and-abetting conviction, the Second Circuit necessarily

concluded that there was a violation of 18 U.S.C. § 664. See United States v. Best, 219 F.3d 192,

199 (2d Cir. 2000) (“To convict a defendant on a theory of aiding and abetting, the government

must prove that the underlying crime was committed by a person other than the defendant and that

the defendant acted—or failed to act in a way that the law required him to act—with the specific

purpose of bringing about the underlying crime.” (collecting cases)). Indeed, the Tenth Circuit



                                                 6
has said that the Second Circuit in LaBarbara “held that the defendant’s concealment of the plan’s

contractual right aided and abetted Strathmore’s conversion of plan assets.” United States v. Smith,

641 F.3d 1200, 1206 (10th Cir. 2011) (emphasis altered) (citing LaBarbara, 129 F.3d at 88). In

other words, an employer’s intentional and fraudulent use of another company to avoid its

obligation to make contributions to an ERISA benefits fund can constitute a conversion of the

fund’s contractual rights that violates 18 U.S.C. § 664. This is precisely the Government’s

prosecution theory with respect to Navillus and Defendants in this case. (See Indictment, Dkt. 1,

¶¶ 12–13, 25–29; see also Gov.’s MTD Opp., Dkt. 145, at 5 (“[Defendants’] alleged conduct here

is the same as that of the employer company in LaBarbara.”).)

       Even if LaBarbara does not foreclose Defendants’ argument, the Court independently

concludes, as a matter of statutory interpretation, that the terms of 18 U.S.C. § 664 encompass the

allegations in Counts Eight and Nine of the Indictment that Defendants conspired to, and did,

embezzle, steal, or unlawfully and willfully abstract or convert a “right to collect monies owed to

the Benefits Funds.” (See Indictment, Dkt. 1, ¶¶ 26, 29.) In interpreting the terms of the statute,

the Court begins, as it must, “with the language employed by Congress and the assumption that

the ordinary meaning of that language accurately expresses the legislative purpose.” Aleynikov,

676 F.3d at 76 (quoting United States v. Albertini, 472 U.S. 675, 680 (1985)).

       As noted, Section 664 punishes “[a]ny person who embezzles, steals, or unlawfully and

willfully abstracts or converts to his own use or to the use of another, any of the moneys, funds,

securities, premiums, credits, property, or other assets of any [employee benefit plan under

ERISA].” 18 U.S.C. § 664. The parties focus on the term “converts,” and whether that term can

apply to a “right to collect monies.” (See Gov.’s MTD Opp., Dkt. 145, at 5–12; Defendants’ Reply

in Support of Motion to Dismiss (“Defs.’ MTD Reply”), Dkt. 146, at 2–4.)



                                                 7
       Conversion, as used in criminal and tort law, is “an act or series of acts of willful

interference, without lawful justification, with an item of property in a manner inconsistent with

another’s right, whereby that other person is deprived of the use and possession of the property.”

Black’s Law Dictionary (11th ed. 2019). Although conversion traditionally applied only to

tangible property, it is generally recognized that conversion has evolved to include conduct that

substantially interferes with or prevents the exercise of intangible rights.      See Restatement

(Second) of Torts § 242(2) (1965) (“One who effectively prevents the exercise of intangible rights

of the kind customarily merged in a document is subject to liability similar to that for conversion,

even though the document is not itself converted.”); see also Pearson v. Dodd, 410 F.2d 701, 707

n.34 (D.C. Cir. 1969) (noting that the modern rule is that “any intangible generally protected as

personal property may be the subject matter of a suit for conversion”). The Supreme Court and

the Second Circuit, moreover, have broadly construed the crime of conversion in federal theft

statutes. See Morissette v. United States, 342 U.S. 246, 272 (1952) (“Conversion may include

misuse or abuse of property. It may reach use in an unauthorized manner or to an unauthorized

extent of property placed in one’s custody for limited use.”); United States v. Girard, 601 F.2d 69,

71 (2d Cir. 1979) (“[C]onversion is the ‘misuse or abuse of property’ or its use ‘in an unauthorized

manner’[.]” (quoting Morissette, 342 U.S. at 272))2; see also United States v. Van Elsen, 652 F.3d

955, 961 (8th Cir. 2011) (“The Supreme Court . . . broadly construe[s] Congress’s use in a federal

theft statute of the word ‘conversion’[.]”). Under the broad reading of “conversion” that Congress



       2
          Morissette and Girard were cases specifically involving 18 U.S.C. § 641, not § 664. See
Morissette, 342 U.S. at 248; Girard, 601 F.2d at 70. Section 641, however, shares very similar
wording with Section 664—punishing “[w]hoever embezzles, steals, purloins, or knowingly
converts to his use or the use of another” any federal government property—and, notably, is
situated at the beginning of the chapter of the United States Code where Section 664 also resides.
Compare 18 U.S.C. § 641, with 18 U.S.C. § 664.

                                                 8
intended, Defendants’ allegedly intentional and concrete efforts to substantially interfere with the

exercise of the Benefits Funds’ rights to collect certain contractually owed employer contributions

can constitute a willful conversion within the meaning of 18 U.S.C. § 664.

       The language of § 664, when read as a whole, reinforces the conclusion that Defendants’

alleged conduct here falls within the statute’s ambit. See FDA v. Brown & Williamson Tobacco

Corp., 529 U.S. 120, 132–33 (2000) (“The meaning—or ambiguity—of certain words or phrases

may only become evident when placed in context.” (citing Brown v. Gardner, 513 U.S. 115, 118

(1994))); see also Niz-Chavez v. Garland, 141 S. Ct. 1474, 1481 (2021) (“[C]ontext matters.”).

Section 664 prohibits a range of ways in which a person may wrongfully take or substantially

interfere with the assets of an ERISA benefits plan; it punishes “[a]ny person who embezzles,

steals, or unlawfully and willfully abstracts or converts” such assets. 18 U.S.C. § 664. In drafting

the statute in this way, Congress was aware of the “surfeit of cases drawing fine distinctions

between slightly different circumstances under which one may obtain wrongful advantages from

another’s property,” and Congress therefore wanted to draft a statute “to reach all such instances”

and “to avoid gaps and loopholes between offenses.” Morissette, 342 U.S. at 271–73; see also

United States v. Andreen, 628 F.2d 1236, 1240–41 (9th Cir. 1980) (relying on Morissette in

interpreting 18 U.S.C. § 664). Indeed, the history of a closely related and similarly worded theft

statute, 18 U.S.C. § 641, see supra note 2, suggests that 18 U.S.C. § 664 was meant to apply not

only to acts constituting larceny or embezzlement at common law but also to “acts which shade

into those crimes but which, most strictly considered, might not be found to fit their fixed

definitions.” Morissette, 342 U.S. at 266 n.28.

       In addition to reaching a wide range of theft-like acts, 18 U.S.C. § 664 by its terms protects

a wide range of “assets,” both tangible and intangible, including “moneys,” “funds,” “securities,”



                                                  9
“premiums,” “credits,” “property,” and “other assets.” See 18 U.S.C. § 664. There is no dispute

in this case that the “right to collect monies owed to the Benefits Funds” (Indictment, Dkt. 1, ¶¶ 26,

29) qualifies as an asset under § 664, although Defendants appear to consider it in the nebulous

category of “other assets” (see Defs.’ MTD, Dkt. 141-1, at 4–6). In fact, the Funds’ right to

collect—and Defendants’ concomitant obligation to remit contributions—comfortably falls within

the category of “credits.” See Propper v. Clark, 337 U.S. 472, 480 (1949) (stating that the

“ordinary meaning” of “credit” is “the obligation due on accounting between parties to

transactions”); Robinson v. United States, 30 F.2d 25, 28 (6th Cir. 1929) (stating that the term

“credits” in a statute prohibiting willful misapplication of bank funds “refers to obligations or debts

of others to the bank”); cf. LaBarbara, 129 F.3d at 88 (observing that an accounting audit of a

benefits fund certainly would have to include an employer’s fixed obligations to remit

contributions as assets).3 Here, the Indictment alleges that Defendants intentionally devised a

scheme to make it appear as if certain Navillus employees worked for and were paid by a different

firm, thereby actively depriving the Benefits Funds of their ability to exercise their rights to collect

contributions with respect to those employees’ wages. (See Indictment, Dkt. 1, ¶¶ 11–16.) Such

conduct fits within the ambit of a statue whose terms broadly reach “[a]ny person who embezzles,

steals, or unlawfully and willfully abstracts or converts . . . any of the moneys, funds, securities,




        3
           The Court notes that the common law has long recognized that a defendant may convert
“credits” by actively preventing the owner from collecting upon them. See Plunkett-Jarrell
Grocery Co. v. Terry, 263 S.W.2d 229, 233–34 (Ark. 1953) (holding that defendants converted
plaintiff’s accounts receivables by depriving plaintiff of the records required to collect upon them);
see also Pioneer Com. Funding Corp. v. United Airlines, Inc., 122 B.R. 871, 884–85 (Bankr.
S.D.N.Y. 1991) (concluding that, where the defendant “kept the funds it allegedly was required to
transfer,” the plaintiff was not simply alleging the failure to satisfy a debt but rather had a viable
claim of “conversion of funds represented by accounts receivable”).

                                                  10
premiums, credits, property, or other assets of any [ERISA employee benefit plan].” See 18 U.S.C.

§ 664.

         Finally, the Court notes that 18 U.S.C. § 664 “plainly evinces an intent broadly to protect

the wealth of employee welfare benefit plans.” United States v. Panepinto, 818 F. Supp. 48, 50

(E.D.N.Y. 1993); see also United States v. Santiago, 528 F.2d 1130, 1133 (2d Cir. 1976) (“The

legislative history of § 664 clearly indicates that its intended purpose was to preserve welfare funds

for the protection of those entitled to their benefits.” (citing H.R. Rep. No. 87-998 (1961), as

reprinted in 1962 U.S.C.C.A.N. 1532)). Defendants’ interpretation of the statute would lead to

the “anomalous result” whereby employers who take funds directly from benefits plans are

punished, but employers who actively and fraudulently divert or prevent funds from reaching such

plans are not. See Panepinto, 818 F. Supp. at 50. The imperative to avoid this “anomalous result”

further buttresses the Court’s conclusion that the terms of the statute reach the present allegations

in the Indictment.

         Defendants resist this conclusion by casting the alleged conduct as “concealment” of the

Benefits Funds’ right to collect contributions and arguing that the statute by its terms does not

reach “concealment.” (See Defs.’ MTD, Dkt. 141-1, at 6–7.) Defendants argue, pointing to 18

U.S.C. § 641, that Congress knows how to criminalize concealment explicitly, and therefore,

because 18 U.S.C. § 664 does not explicitly include concealment, the statute cannot reach the

conduct alleged in the Indictment. (Id. at 7.) The Court disagrees with Defendants’ reading of 18

U.S.C. § 641 in relation to 18 U.S.C. § 664. As noted above, supra note 2, § 641—using similar

language to § 664—punishes “[w]hoever embezzles, steals, purloins, or knowingly converts to his

use or the use of another” any property of the Federal Government. The statute then goes on, in a

second paragraph, to punish a separate group of wrongdoers—“[w]hoever receives, conceals, or



                                                 11
retains the same with intent to convert it to his own use or gain, knowing it to have been embezzled,

stolen, purloined or converted.” 18 U.S.C. § 641; see also United States v. Fairley, 880 F.3d 198,

204–05 (5th Cir. 2018) (noting that the second paragraph of § 641 was “intended to reach a new

group of wrongdoers,” i.e., those “knowingly receiving stolen United States property” (citations

omitted)). Given that the part of § 641 that explicitly includes the term “conceals” is aimed at

those receiving stolen property, § 641 says little about the absence of the term “conceals” from

§ 664, which covers the initial act of stealing from ERISA benefits funds. Notably, the analogous

part of § 641—the part that punishes stealing from the United States—does not include the term

“conceals.” Compare 18 U.S.C. § 641, with 18 U.S.C. § 664. To the extent § 641 says anything

about concealment, it suggests that concealment is not entirely distinct from conversion and that

conversion may be accomplished by concealment. Indeed, it would be odd for § 641 to reach

“[w]hoever . . . conceals . . . with intent to convert” if there could be no overlap between

concealment and conversion. See 18 U.S.C. § 641. Thus, if anything, § 641 indicates that some

acts of concealment may constitute conversion. The conduct alleged in the Indictment is one such

instance.

       Defendants’ reliance on the Tenth Circuit’s decision in United States v. Smith, 641 F.3d

1200, 1206 (10th Cir. 2011), is similarly unavailing. (See Defs.’ MTD, Dkt. 141-1, at 6–7; Defs.’

MTD Reply, Dkt. 146, at 3–4.) In Smith, the Tenth Circuit rejected an argument—made by the

Government to a sufficiency-of-the-evidence challenge—that “implicitly equate[d] ‘concealment’

or ‘defeat’ with embezzlement, theft, abstraction or conversion” under 18 U.S.C. § 664. 641 F.3d

at 1205–06. The evidence adduced at trial as to the defendant’s conduct in Smith, however, is

significantly different from Defendants’ alleged conduct in this case. Unlike here, the employer

in Smith, a non-profit organization that received state and federal funds, was not under any CBA



                                                 12
that obligated contributions to a benefits fund; rather, the employer had a profit-sharing plan where

the employer’s board of directors decided on an annual basis whether to contribute to the plan. Id.

at 1202. The contributions at issue in Smith were approved by the board, but they were never made

because the organization did not receive funds it had been expecting from the state government.

Id. As the evidence showed, checks were made out to the profit-sharing plan during each of the

relevant fiscal years, but the defendant directed that the checks be held until there were adequate

funds to cover them. Id. When the expected funds did not materialize by the end of the fiscal

year, the defendant had the checks voided, “so that it did not appear as an outstanding obligation

in an audit,” and had new checks written the following fiscal year. Id. at 1202–03. The defendant

never informed the board that the plan contributions were not made, but he did notify the board of

“cash-flow issues.” Id. at 1203. In short, as the Smith defendant successfully argued on appeal,

“the evidence showed only that there was insufficient money to fund the plan.” Id. at 1205.

       The allegations in this case are plainly different. According to the Indictment, Defendants

actively devised a fraudulent scheme to funnel payroll funds through the Consulting Firm and

make it appear as if Navillus employees performed work for, and were paid by, the Consulting

Firm, not Navillus. (See Indictment, Dkt. 1, ¶¶ 11–16.) Such alleged conduct is materially

different from the conduct of the defendant in Smith, and much more akin to the conduct of

Strathmore, the employer in LaBarbara. See Smith, 641 F.3d at 1202–03; LaBarbara, 129 F.3d

at 83. As already discussed, and as the Tenth Circuit in Smith even recognized, the Second Circuit

in LaBarbara necessarily concluded that Strathmore’s conduct constituted conversion within the

meaning of 18 U.S.C. § 664. See supra; Smith, 641 F.3d at 1206 (“[The Second Circuit] held that

[LaBarbara]’s concealment of the plan’s contractual right aided and abetted Strathmore’s

conversion of plan assets.” (emphasis altered) (citing LaBarbara, 129 F.3d at 88)).



                                                 13
       Finally, and perhaps more fundamentally, Defendants’ “concealment” argument is largely

a red herring to the extent it is based on Defendants’ characterization of the Government’s theory

of liability under 18 U.S.C. § 664 as one of concealment, when, in fact, the Government argues

that Defendants violated 18 U.S.C. § 664 by “convert[ing]” the unions’ rights to collect benefits

funds. (See Indictment, Dkt. 1, ¶¶ 26, 29.) As discussed, conversion is conduct specifically

proscribed by the statute.

       In sum, Second Circuit precedent supports the Government’s prosecution theory with

respect to Counts Eight and Nine, and in any event, the Court concludes, as a matter of statutory

interpretation, that 18 U.S.C. § 664 encompasses the alleged conduct relating to those counts.

Defendants’ motion to dismiss Counts Eight and Nine as incognizable is accordingly denied.

       C.      Multiplicity of Counts Eight and Ten

       Defendants argue that Count Eight, which charges a conspiracy under 18 U.S.C. § 371 to

violate 18 U.S.C. § 664, and Count Ten, which charges a conspiracy under 18 U.S.C. § 371 to

submit false remittance reports in violation of 18 U.S.C. § 1027, are multiplicitous. (See Defs.’

MTD, Dkt. 141-1, at 8–12.) Defendants contend that the Government must elect one count to

dismiss before trial. (Id. at 12; see also Defs.’ MTD Reply, Dkt. 146, at 4–8.)

       “An indictment is multiplicitous when it charges a single offense as an offense multiple

times, in separate counts, when, in law and fact, only one crime has been committed.” United

States v. Chacko, 169 F.3d 140, 145 (2d Cir. 1999). The reason for dismissing multiplicitous

counts from an indictment is that the Double Jeopardy Clause of the Fifth Amendment “protects

against both multiple punishments and successive prosecutions for the same offense, regardless of

whether a first prosecution resulted in conviction or acquittal.” See United States v. Basciano, 599

F.3d 184, 196 (2d Cir. 2010). But “[w]here there has been no prior conviction or acquittal, the

Double Jeopardy Clause does not protect against simultaneous prosecutions for the same offense,
                                                14
so long as no more than one punishment is eventually imposed.” United States v. Josephberg, 459

F.3d 350, 355 (2d Cir. 2006) (per curiam). Indeed, in Josephberg, the Second Circuit reversed the

pre-trial dismissal of a potentially multiplicitous count from a 17-count indictment, holding that

dismissal “was at best premature.” See id. at 355–56.

       This is not to say that a district court can never dismiss multiplicitous counts prior to trial.

“[I]f an indictment is multiplicitous on its face, then the multiplicitous count(s) should be

dismissed pre-trial.” United States v. Miller, 26 F. Supp. 2d 415, 422 (N.D.N.Y. 1998) (citing

United States v. Reed, 639 F.2d 896, 904 (2d Cir. 1981)); see also Reed, 639 F.2d at 904 n.6 (noting

that “[a]n indictment that is multiplicitous is not fatal and does not require dismissal,” but that the

trial court has the discretion to require the prosecution to elect among multiplicitous counts,

particularly “when the mere making of the charges would prejudice the defendant with the jury”).

At the same time, “[w]hether an aggregate of acts constitute a single course of conduct and

therefore a single offense, or more than one, may not be capable of ascertainment merely from the

bare allegations of an information and may have to await the trial on the facts.” Miller, 26 F. Supp.

2d at 422–23 (quoting United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 224 (1952)).

Where multiple conspiracies are charged, “the question of whether the evidence shows a single

conspiracy or more than one conspiracy is often not determinable as a matter of law or subject to

bright-line formulations.” United States v. Jones, 482 F.3d 60, 72 (2d Cir. 2006); see also United

States v. Robinson, No. 16-CR-545 (ADS) (AYS), 2017 WL 5135598, at *8 (E.D.N.Y. Nov. 1,

2017) (concluding that whether the defendant engaged in multiple conspiracies to rob different

individuals was “a question of fact properly submitted to a jury”).

       Here, it is not clear from the face of the Indictment that Counts Eight and Ten are

multiplicitous. Although both counts reference the general conspiracy statute, 18 U.S.C. § 371,



                                                  15
Count Eight on its face charges a conspiracy to steal or convert assets of the Benefits Funds in

violation of 18 U.S.C. § 664, whereas Count Ten on its face charges a conspiracy to submit false

remittance reports in violation of 18 U.S.C. § 1027.          (See Indictment, Dkt. 1, ¶¶ 26, 31.)

Additionally, the alleged overt acts in Count Eight involve the issuance of a number of checks

from Navillus to the Consulting Firm, whereas the alleged overt acts in Count Ten include the

submission of several allegedly false remittance reports to the Benefits Funds. (See id. ¶¶ 27, 32.)

This is, moreover, not a case where “the mere making” of the charges themselves would prejudice

Defendants with the jury, given that Defendants are also charged with substantive violations of 18

U.S.C. § 664 and 18 U.S.C. § 1027, which means that all of the same evidence likely will be

introduced at trial even if either conspiracy charge in Count Eight or Ten is dismissed. See Reed,

639 F.2d at 904 n.6. Thus, the Court does not find it appropriate to exercise its discretion and

require the Government to elect between Counts Eight and Ten prior to trial.

       Defendants’ motion to dismiss Count Eight or Count Ten as multiplicitous is denied

without prejudice to renewal after trial.

       D.      Statute of Limitations as to Count Eleven

       Defendants argue that Counts Nine and Eleven must be dismissed to the extent that they

charge conduct that occurred outside the five-year statute of limitations, i.e., prior to July 29, 2015.

(See Defs.’ MTD, Dkt. 141-1, at 12–16.) The Government does not oppose dismissing the conduct

charged in Count Nine that preceded July 29, 2015. (Gov.’s Opp., Dkt. 145, at 1.) But the

Government does object to dismissing as time-barred any part of Count Eleven, which charges

Defendants with submitting false Remittance Reports in violation of 18 U.S.C. § 1027. (See id. at

1; see also Indictment, Dkt. 1, ¶ 34.) The Government argues that 18 U.S.C. § 1027 criminalizes

concealment of facts, and therefore is a “continuing” offense. (See Gov.’s Opp., Dkt. 145, at 20–

21.)
                                                  16
       In general, a five-year statute of limitations applies to noncapital federal offenses such as

the one charged in Count Eleven. See 18 U.S.C. § 3282(a); United States v. Eppolito, 543 F.3d

25, 46 (2d Cir. 2008). This limitations period begins to run when the offense is “complete,” which

“depends largely on the nature of the crime.” Eppolito, 543 F.3d at 46 (internal quotation marks

and citations omitted). Some offenses are “continuing” offenses—that is, they “involve[] a

prolonged course of conduct,” such that their “commission is not complete until the conduct has

run its course.” United States v. Rivera-Ventura, 72 F.3d 277, 281 (2d Cir. 1995) (citations

omitted). The doctrine of continuing offenses, however, “should be applied in only limited

circumstances,” namely when: (1) “the explicit language of the substantive criminal statute

compels such a conclusion”; or (2) “the nature of the crime involved is such that Congress must

assuredly have intended that it be treated as a continuing one.” Toussie v. United States, 397 U.S.

112, 115 (1970); accord Rivera-Ventura, 72 F.3d at 281. Conspiracy, for example, “is generally

a continuing crime.” Eppolito, 543 F.3d at 47 (citing Toussie, 397 U.S. at 122; United States v.

Kissel, 218 U.S. 601, 607–08 (1910)).

       Count Eleven does not charge a continuing offense. The statutory provision on which

Count Eleven is based, 18 U.S.C. § 1027, states:

       Whoever, in any document required by [ERISA] to be published, or kept as part of
       the records of any employee welfare benefit plan or employee pension benefit plan,
       or certified to the administrator of any such plan, makes any false statement or
       representation of fact, knowing it to be false, or knowingly conceals, covers up, or
       fails to disclose any fact the disclosure of which is required by such title or is
       necessary to verify, explain, clarify or check for accuracy and completeness any
       report required by such title to be published or any information required by such
       title to be certified, shall be fined under this title, or imprisoned not more than five
       years, or both.
18 U.S.C. § 1027. In short, the statute punishes anyone who knowingly makes a false statement,

or knowingly fails to disclose material facts, “in any document” required by ERISA. See id.

Nothing in the explicit language of the statute compels the conclusion that 18 U.S.C. § 1027 is a

                                                 17
continuing offense. See Toussie, 397 U.S. at 115; cf. United States v. Stein, 233 F.3d 6, 18 (1st

Cir. 2000) (citing, inter alia, Sultan v. United States, 249 F.2d 385, 386 (5th Cir. 1957))

(concluding that bankruptcy fraud under 18 U.S.C. § 152 is a continuing offense because 18 U.S.C.

§ 3284 expressly provides that bankruptcy concealment is a continuing offense).

       Nor is the nature of the offense involved in 18 U.S.C. § 1027 “such that Congress must

assuredly have intended that it be treated as a continuing one.” See Toussie, 397 U.S. at 115.

Although the Government argues that 18 U.S.C. § 1027 is a continuing offense because it

criminalizes concealment, any such concealment is necessarily linked to the discrete act of

submitting a “document,” and is necessarily done in connection with a required “disclosure.” See

18 U.S.C. § 1027 (“Whoever, in any document required by [ERISA] . . . makes any false statement

or representation of fact, knowing it to be false, or knowingly conceals, covers up, or fails to

disclose any fact the disclosure of which is required by [ERISA] or is necessary to verify, explain,

clarify or check for accuracy and completeness any report required by [ERISA] . . . , shall be

[punished].”).

       A comparison with a similar, but broader, provision at 18 U.S.C. § 1001(a) is instructive.

That provision punishes anyone who, in connection with a matter within the jurisdiction of the

United States government, knowingly and willfully

       (1) falsifies, conceals, or covers up by trick, scheme, or device a material fact;
       (2) makes any materially false, fictitious, or fraudulent statement or representation;
       or
       (3) makes or uses any false writing or document knowing the same to contain any
       materially false, fictitious, or fraudulent statement or entry[.]
18 U.S.C. § 1001(a). In United States v. Dunne, 324 F.3d 1158, 1165–66 (10th Cir. 2003), the

Tenth Circuit held that offenses under this provision are not continuing offenses for purposes of

the statute of limitations. As the Tenth Circuit explained, 18 U.S.C. § 1001(a) does not “‘clearly

                                                 18
contemplate[] a prolonged course of conduct,’” but rather “contemplates a single act even though

there may be continuing effects.” Dunne, 324 F.3d at 1165 (alteration in original) (quoting

Toussie, 397 U.S. at 120). The same is true of 18 U.S.C. § 1027.4 Furthermore, as the Tenth

Circuit reasoned in Dunne, this Court too finds that “[t]he ability of the government . . . to learn of

a particular offense is not a relevant factor under the Toussie analysis.” Id.

       The Government points to a couple of cases holding that concealment of information

affecting Social Security benefits is a continuing offense. (See Gov.’s Opp., Dkt. 145, at 20–21

(citing United States v. Henrikson, 191 F. Supp. 3d 999, 1005 (D.S.D. 2016), and United States v.

Lundahl, 2020 WL 4720046, at *3 (D.S.D. Apr. 15, 2020)).) These cases are unavailing because

they involve offenses substantially different in nature from the one here. Specifically, the

provisions of the Social Security Act at issue in the Government’s cited cases prohibit individuals

with knowledge of information that affects their “initial or continued right” to Social Security

benefits from concealing or failing to disclose such information with an intent to fraudulently

receive undue payments.       See 42 U.S.C. § 408(a)(4) (provision relating to Social Security

Disability Insurance Benefits); id. § 1383a(a)(3) (similar provision relating to Supplemental

Security Income). In other words, those statutes expressly link concealment with a claimant’s

continuing right to benefits while also not linking such concealment necessarily to the discrete act

of submitting a “document,” as is the case with the statute here.




       4
            The D.C. Circuit has held, post-Toussie, that an offense charged under the
“conceals . . . by . . . scheme” clause of 18 U.S.C. § 1001(a)(1) is a continuing offense. United
States v. Hubbell, 177 F.3d 11, 13 (D.C. Cir. 1999) (per curiam) (citing Bramblett v. United States,
231 F.2d 489, 491 (D.C. Cir. 1956)). According to the D.C. Circuit, concealment by scheme is “a
situation comparable to some conspiracies in the sense that the scheme continue[s] over a period
of time, as conspiracies often do.” Bramblett, 231 F.2d at 491. Section 1027, however, has no
analogous “conceal by scheme” clause. Compare 18 U.S.C. § 1027, with 18 U.S.C. § 1001(a).

                                                  19
       Accordingly, the Court finds that the offense stated in 18 U.S.C. § 1027 is not a continuing

offense, and dismisses as time-barred the portions of Counts Nine and Eleven that charge conduct

prior to July 29, 2015.

II.    Government’s Motion to Admit Evidence

       On November 23, 2020, in response to the Court’s directive to identify any Rule 404(b)

material that it possessed or of which it was aware, the Government filed a motion to admit certain

“other acts” evidence as direct evidence of the alleged crimes or, alternatively, as Rule 404(b)

evidence. (See 10/23/2020 Minute Entry; Government’s Memorandum of Law in Support of

Motion to Admit Certain Evidence (“Gov.’s 404(b) Mot.”), Dkt. 82.)                In particular, the

Government sought to admit (1) evidence that starting in or about December 2016 Helen

O’Sullivan paid Navillus employees using checks drawn on accounts in her name, and (2) evidence

relating to Navillus’s use of purported alter-ego companies to avoid making union contributions,

which was the subject of recent civil litigation in the United States District Court for the Southern

District of New York.5 (Gov.’s 404(b) Mot., Dkt. 82, at 8–17; see also Government’s Reply in




       5
           Defendants Donal O’Sullivan and Helen O’Sullivan, along with others, were named as
defendants in a pair of consolidated civil cases brought by the trustees of several union benefits
funds alleging that Navillus set up alter-ego companies to avoid making required contributions to
the funds. Moore v. Navillus Tile, Inc., No. 14-CV-8326 (CM) (JLC) (S.D.N.Y. filed Oct. 17,
2014); Gesualdi v. Navillus Tile, Inc., No. 15-CV-8441 (CM) (JLC) (S.D.N.Y. filed Oct. 27, 2015).
Following a bench trial that spanned two weeks in August 2017, the Honorable Colleen McMahon
issued a verdict awarding over $70 million in damages. See 276 F. Supp. 3d 110, 166–67
(S.D.N.Y. 2017), vacated on remand, 2018 WL 7048697, at *1 (S.D.N.Y. Oct. 26, 2018); see also
Docket Minute Entries for 8/7/2017–8/21/2017. While the verdict was on appeal to the Second
Circuit, the parties reached a settlement agreement, and Judge McMahon’s verdict was ultimately
vacated so that the parties could consummate the settlement agreement. See 2018 WL 7048697,
at *1; see also Order Declaring Intention to Vacate Judgment, Moore v. Navillus Tile, Inc., No.
14-CV-8326 (CM) (JLC) (S.D.N.Y. Aug. 16, 2018), ECF No. 341. The Government has made
clear that it does not seek to introduce Judge McMahon’s vacated decision or findings in Moore
and Gesualdi. (Gov.’s 404(b) Reply, Dkt. 140, at 3.)

                                                 20
Further Support of Motion to Admit Certain Evidence (“Gov.’s 404(b) Reply”), Dkt. 140, at 1–

12.)

        Following extensive briefing (see Dkts. 82, 129, 130, 131, 140, 142, 143, 144), the Court

held oral argument on this motion, as well as Defendants’ motion to dismiss, on April 16, 2021

(see 4/16/2021 Minute Entry). At oral argument, the Court ruled from the bench that the

Government generally would not be allowed to introduce evidence from the recent civil litigation.6

(See id.)

        As discussed below, the Court will allow the Government to introduce evidence of Helen

O’Sullivan’s use of personal checks to pay Navillus employees. For completeness of the record,

the Court also provides a written explanation of its oral ruling generally precluding evidence from

the prior civil litigation.

        A.      Legal Standard

        Rule 404(b) provides that evidence of “any other crime, wrong, or act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). But such evidence “may be admissible

for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). In this Circuit, other-

acts evidence is admissible “for any purpose other than to show a criminal defendant’s criminal

propensity, as long as the evidence is relevant and satisfies the probative-prejudice balancing test



        6
           The Court’s ruling at oral argument did not encompass evidence of statements made by
Defendants in the civil case that are relevant to this case, or the fact of the filing of the civil
litigation to show scienter with respect to Helen O’Sullivan. (See 4/16/2021 Minute Entry.) The
Court reserved decision on these materials and directed the parties to submit additional briefing.
(See id.) The Court’s ruling on these materials is not covered herein and will be the subject of a
separate decision.

                                                21
of Rule 403 of the Federal Rules of Evidence.” United States v. Carboni, 204 F.3d 39, 44 (2d Cir.

2000) (quoting United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994)). “Under this approach,

such evidence must be (1) offered for a proper purpose, (2) relevant, and (3) substantially more

probative than prejudicial.” United States v. Flom, 256 F. Supp. 3d 253, 266 (E.D.N.Y. 2017)

(citing United States v. Moran-Toala, 726 F.3d 334, 345 (2d Cir. 2013)). Other-acts evidence does

not include evidence of uncharged criminal activity “if it arose out of the same transaction or series

of transactions as the charged offense, if it is inextricably intertwined with the evidence regarding

the charged offense, or if it is necessary to complete the story of the crime on trial.” Carboni, 204

F.3d at 44 (quoting United States v. Gonzalez, 110 F.3d 936, 942 (2d Cir. 1997)).

       B.      Helen O’Sullivan’s Personal Checks

       The Government seeks to introduce evidence that Helen O’Sullivan paid Navillus

employees with checks drawn on accounts in her name. (See generally Gov.’s 404(b) Mot., Dkt.

82, at 15–17; see also Gov.’s 404(b) Reply, Dkt. 140, at 1–3.) More specifically, this evidence

purportedly shows that once the Consulting Firm stopped participating in the alleged scheme and

ceased accepting payroll funds from Navillus, Helen O’Sullivan began issuing checks drawn on

accounts in her name to pay the salaries of Navillus employees who previously had been paid by

the Consulting Firm. (Gov.’s 404(b) Mot., Dkt. 82, at 15–17; Gov.’s 404(b) Reply, Dkt. 140, at

2–3.) The Government intends to argue, in part and substance, that Helen O’Sullivan engaged in

this conduct as part of the ongoing union benefits fraud scheme alleged in the Indictment. The

Court finds that, given the timing and nature of the payments (including the identities of the

recipients), this evidence is direct evidence of Helen O’Sullivan’s participation in, as well as intent

and knowledge of, the alleged scheme, and “is necessary to complete the story of the crime on

trial.” See Carboni, 204 F.3d at 44; see also United States v. Thai, 29 F.3d 785, 812 (2d Cir. 1994)

(“When the Indictment contains a conspiracy charge, uncharged acts may be admissible as direct
                                                  22
evidence of the conspiracy itself. ‘It is clear the Government may offer proof of acts not included

within the indictment, as long as they are within the scope of the conspiracy.’” (internal citations

omitted) (quoting United States v. Bagaric, 706 F.2d 42, 64 (2d Cir. 1983))).

       Defendants argue that this evidence is not actual evidence of the alleged scheme, that only

five employees received personal checks from Helen O’Sullivan, and that this evidence therefore

is not probative and, instead, highly prejudicial and misleading. (See Helen O’Sullivan’s Sur-reply

to Government’s 404(b) Motion (“H. O’Sullivan Sur-reply”), Dkt. 142, at 1–4.) To the contrary,

regardless of the number of employees who ultimately received personal checks from Helen

O’Sullivan, the Court finds that this evidence is highly probative of the existence and operation of

the alleged scheme, which involved paying Navillus employees in a way to keep them off of

Navillus’s payroll records—first allegedly through the Consulting Firm and later through Helen

O’Sullivan’s personal checking account. (See Indictment, Dkt. 1, ¶ 12.) The checks, moreover,

were issued squarely in the 2011–17 period alleged in the Indictment, just after the Consulting

Firm stopped participating in the alleged scheme. (See id. ¶ 11; Gov.’s 404(b) Reply, Dkt. 140, at

2.) In short, the timing of the payments and their consistency with the alleged scheme’s mode of

operation make this evidence highly relevant, and the probative value of the evidence clearly is

not outweighed by unfair prejudice or danger of misleading the jury. See Fed. R. Evid. 403.

       Therefore, the Government will be allowed to introduce evidence that Helen O’Sullivan

paid Navillus employees with personal checks drawn on accounts in her name.

       C.      Evidence Related to Prior Civil Litigation

       The Government also moves to introduce evidence related to prior civil litigation against

Navillus in the Southern District of New York, including evidence from that litigation tending to

establish that Defendant Donal O’Sullivan formed purported alter-ego companies and shuffled

employees among them allegedly to avoid making union contributions. (See Gov.’s 404(b) Mot.,
                                                23
Dkt. 82, at 8–15; Gov.’s 404(b) Reply, Dkt. 140, at 3–12.) As the Court ruled at oral argument,

the Government is generally precluded from introducing this evidence at trial.7

        The Government contends that this evidence “is directly probative of [Defendants]’

knowledge and intent with respect to the scheme alleged in the Indictment since it bears on

[Defendants]’ intent upon entering into the business arrangement with the Consulting Firm.”

(Gov.’s 404(b) Reply, Dkt. 140, at 8; see also Gov.’s 404(b) Mot., Dkt. 82, at 10–15.) Any

probative value of this evidence, however, is substantially outweighed by its unfair prejudice and

misleading nature, as well as the undue delay and confusion its introduction will almost certainly

precipitate.

        When other-acts evidence is offered “for the purpose of establishing the defendant’s

knowledge or intent,” the Government must “identify a similarity or connection between the two

acts that makes the prior act relevant to establishing knowledge of the current act.” United States

v. McCallum, 584 F.3d 471, 475 (2d Cir. 2009) (quoting United States v. Garcia, 291 F.3d 127,

137 (2d Cir. 2002)). Here, the connection that the Government proffers is simply that both the

scheme alleged in this case and the use of purported alter-ego companies alleged as part of the

double-breasting scheme in the civil case had the “same goal of avoiding contributions to union

benefits funds.” (Gov.’s 404(b) Reply, Dkt. 140, at 8; see also, e.g., id. at 11 (“In sum, the

proffered evidence shows that [Defendants] used several companies to avoid making contributions

to union benefits funds and shuffled Navillus employees among them.”).) But double-breasted

arrangements, where a business has both union and non-union entities, “are ‘neither uncommon


        7
           As noted above, the Court reserved decision on the admissibility of statements made by
Defendants during the civil case that are relevant to this case and the fact of the filing of the civil
litigation as it relates to Helen O’Sullivan’s scienter. Those materials are the subject of additional
briefing by the parties, and the Court will rule on those materials separately. See supra note 6
(citing 4/16/2021 Minute Entry).

                                                  24
nor inherently unlawful.’” United States v. Thompson, 207 F. Supp. 3d 106, 110 (D. Mass. 2016)

(quoting Mass. Carpenters Cent. Collection Agency v. A.A. Bldg. Erectors, Inc., 343 F.3d 18, 22

(1st Cir. 2003)). Indeed, the idea behind such arrangements is that “[t]he non-union company can

bid more competitively on jobs that do not require union contractors, while the union company

continues to bid on jobs requiring union contractors.” A. Dariano & Sons, Inc. v. Dist. Council of

Painters No. 33, 869 F.2d 514, 517 (9th Cir. 1989). “This type of operation is not inherently

illegal.” Id. The Government provides no explanation why evidence of a double-breasted

arrangement as it relates to Defendant Donal O’Sullivan would be probative of criminal intent

simply because it was alleged in the civil case that he used such an arrangement to avoid making

contributions to unions.     Furthermore, the suggestion that just because Defendant Donal

O’Sullivan was previously accused of using a double-breasted arrangement to commit union

benefits fraud, he therefore committed similar fraud here, though couched in terms of showing

intent, is precisely the type of propensity evidence forbidden by Rule 404(b). See United States v.

Mostafa, 16 F. Supp. 3d 236, 253 (“It is . . . improper to receive evidence ostensibly as probative

of knowledge and intent when it is in reality ‘propensity evidence in sheep’s clothing.’” (quoting

McCallum, 584 F.3d at 477)). Thus, to the extent this evidence has “probative” value, it is not for

a proper purpose.

       On the other hand, the Court finds that allowing the Government to introduce such

evidence—essentially allowing the Government to establish the alter-ego claim in the civil case

from the ground up—would be unfairly prejudicial, confuse the jury, and cause undue delay. See

Arlio v. Lively, 474 F.3d 46, 53 (2d Cir. 2007) (“Admitting evidence about previous cases

‘inevitably results in trying those cases before the jury,’ and ‘the merits of the other cases would

become inextricably intertwined with the case at bar.’” (alterations omitted) (quoting Kinan v. City



                                                25
of Brockton, 876 F.2d 1029, 1034 (1st Cir. 1989))). As the Government illustrates in its own

briefing, and made clear at oral argument, allowing the trial to detour into how Donal O’Sullivan

used alter-ego companies would necessarily involve introduction of evidence relating to several

different entities, none of which are implicated in the charges here, and raise a number of collateral

issues, such as the overlap of employees among the various entities. (See Gov.’s 404(b) Mot., Dkt.

82, at 10–13; Gov.’s 404(b) Reply, Dkt. 140, at 8–11; cf. Indictment, Dkt. 1, ¶¶ 11–16.) The Court

is unconvinced that such a detour would be brief or enlightening, particularly given that the bench

trial in the civil case spanned two weeks. In short, the Court finds that allowing the Government

generally to introduce evidence from the prior civil litigation, particularly evidence of Donal

O’Sullivan’s use of purported alter-ego companies, would improperly turn the trial into a “multi-

ringed sideshow of mini-trials on collateral issues” that would cause confusion8 and undue delay.

See Park West Radiology v. CareCore Nat’l LLC, 675 F. Supp. 2d 314, 325 (S.D.N.Y. 2009)

(citation omitted); see also Fed. R. Evid. 403; United States v. Groysman, No. 10-CR-459 (SJ)

(RML), 2011 WL 6131286, at *2 (E.D.N.Y. Dec. 8, 2011) (denying admission of evidence of a

prior alleged scheme because allowing such evidence “would amount to a separate trial to prove

the earlier alleged scheme to have in fact been a scheme”); United States v. Hatfield, 685 F. Supp.

2d 320, 324 (E.D.N.Y. 2010) (denying a motion to introduce certain evidence because allowing it

would require “conducting a ‘mini-trial,’” and because, in a trial already likely to last 15–20 weeks

and include tens of thousands of pages of witness testimony and exhibits, the evidence “stands a

good chance of confusing the jury as to the actual crimes charged, which a curative instruction

may not alleviate”).


       8
           An obvious example of such confusion would be the jurors’ likely, but mistaken, belief
that the fraud alleged in this case was conducted through the alter-ego companies and a double-
breasting arrangement, instead of, or in addition to, the Consulting Firm.

                                                 26
        Accordingly, except for the limited and discrete materials on which the Court has yet to

rule, see supra notes 6 and 7, the Government in general will not be allowed to introduce evidence

from the prior civil litigation.

                                         CONCLUSION

        Defendants’ motion to dismiss in part the Indictment (Dkt. 141) and the Government’s

motion to admit certain evidence (Dkt. 82) are granted in part and denied in part. Defendants’

motion to dismiss is granted with respect to those portions of Counts Nine and Eleven of the

Indictment that are based on conduct prior to July 29, 2015. Defendants’ motion is otherwise

denied. The Government’s motion to admit evidence as direct evidence, or alternatively as Rule

404(b) evidence, is granted with respect to evidence that Helen O’Sullivan paid Navillus

employees with personal checks drawn on accounts in her name. The motion is denied with respect

to evidence from the prior civil litigation, as previously stated on the record at oral argument on

April 16, 2021 (see 4/16/2021 Minute Entry), and subject to the Court’s forthcoming ruling on

Defendants’ statements and evidence of scienter from the prior civil litigation.

                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: May 18, 2021
       Brooklyn, New York




                                                27
